     Case 1:15-cv-00237-HSO-RHW Document 233 Filed 10/30/18 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

WACHOB LEASING CO., INC. AND                                                         PLAINTIFFS
WACHOB IRREVOCABLE TRUST
                                                       CIVIL ACTION NO: 1:15cv237HSO-RHW
VERSUS                                                                     CONSOLIDATED

GULFPORT AVIATION PARTNERS, LLC                                                    DEFENDANTS
d/b/a MILLION AIR GULFPORT-BILOXI and
UNITED STATES OF AMERICA

                               SATISFACTION OF JUDGMENT

       WHEREAS, an amended final judgment was entered in the above action on May 5,

2017, in favor of PLAINTIFF WACHOB LEASING CO., INC., and against DEFENDANT

UNITED STATES OF AMERICA in the amount of $4,758,303.31. The judgment has been fully

paid, and it is certified that there are no outstanding executions with any Sheriff or Marshall.

       THEREFORE, full and complete satisfaction of this judgment is acknowledged, and the

Clerk of the Court is authorized and directed to make an entry of the full and complete

satisfaction on the docket of the judgment as against DEFENDANT UNITED STATES OF

AMERICA.

       RESPECTFULLY SUBMITTED, this 30th day of October, 2018.

                                              GIEGER, LABORDE & LAPEROUSE, LLC


                                              BY: /s/ Kenneth H. Laborde
                                                      ATTORNEY FOR PLAINTIFF
     Case 1:15-cv-00237-HSO-RHW Document 233 Filed 10/30/18 Page 2 of 2




Kenneth H. Laborde (PHV)
John E. W. Baay, II (MS Bar No. 101675)
GIEGER, LABORDE & LAPEROUSE, LLC
701 Poydras Street, Suite 4800
New Orleans, LA 70139
Telephone: (504) 561-0400
Facsimile: (504) 561-0400
Email:        klaborde@glllaw.com
              jbaay@glllaw.com



                              CERTIFICATE OF SERVICE

               I hereby certify that a copy of the above and foregoing has been served on all
counsel of record via the Court’s electronic case filing system on October 30, 2018.

                                                  /s/ Kenneth H. Laborde
                                                  KENNETH H. LABORDE




                                             2
